Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 25, 2020

                                      No. 04-20-00124-CV

                  BILLY STONE d/b/a Stobil Enterprise and All Occupants,
                                      Appellant

                                                v.

  K CLARK PROPERTY MANAGEMENT LLC, Agent for Trans Ventura LLC Series B,
                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV00366
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
         On February 25, 2020, appellant filed a notice of appeal seeking to appeal a judgment of
eviction signed on February 7, 2020. In his notice of appeal, appellant seeks to stay execution of
a writ of possession issued on February 21, 2020. Under section 24.007 of the Texas Property
Code, “[a] judgment of a county court may not under any circumstances be stayed pending
appeal unless, within 10 days of the signing of the judgment, the appellant files a supersedeas
bond in an amount set by the county court.” TEX. PROP. CODE ANN. § 24.007. Because the
judgment was signed on February 7, 2020, appellant was required to file with the Bexar County
Clerk’s Office the supersedeas bond in an amount set by Bexar County Court at Law No. 10 by
February 17, 2020. According to the county clerk, as of February 25, 2020, no supersedeas bond
has been filed by appellant, nor has a hearing to set a bond been requested. Accordingly, after
review, we DENY appellant’s request seeking to stay execution of the writ of possession. See
id.; see also Marshall v. Housing Auth. of San Antonio, 198 S.W.3d 782, 786 (Tex. 2006).


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court